On Application por Rhiiharixo.
Blanchard, J.
In this case, oil the 22nd of June, 1899, as relates to the appointment of a receiver or liquidator, a decree of the court was handed down, which, in part, read as follows, viz:
“That the said judgment, in so far as it appoints a receiver or liquidator, bo reversed, reserving to tkr State of Louisiana and all other parties in interest all rights under the law relative to the appointment of a receiver or liquidator.”
*1818The attorney general and associate counsel have filed an application for rehearing, and so have counsel for defendant.
The State avers that the public interest and particularly the interest of the debenture holders demand a settlement of the question as relates to the appointment of a receiver or of a liquidator; and thegtate asks that the liquidator appointed by the Governor be recognized.
These cases were argued late in the session. The argument was directed to the question of the legality val non of the charter under which the respective companies carried on business.
'Che illegality of the charter was decreed. The court considered that, as to liquidator or receiver val non, contradictorily with parties in interest, the question can bo considered in the District Court, to-which the judgment is remanded for execution.
The whole question as t.o the appointment of liquidator or receiver is left at large and to be. considered as an original question. Whether the appointment, of liquidator lie's with the, Governor or of receiver with the court, or the parties in interest, we do not determine. It is left as an open question.
The judgment appealed from is affirmed except as specially reversed, and amended.
Rehearing refused.